DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner acknowledges the response filed 6/14/2021.  Claims 211-230 are pending in the application. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 211-230 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 225-230 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Bryan (US 6719278).
Re Clm 225:  Bryan discloses a kit for assembly of a railing system (as shown in fig 1), comprising: a first rail member (22 with 28) that defines a rail cavity (inside channel of 22); a plurality of posts (26); and a first positioning system defined by at least one projection (28)), wherein each one of the at least one projection of the first positioning system extends from the first rail member (see fig 3), and is disposed outside the rail cavity; wherein the posts are configured to interact with the first positioning system with effect that the first positioning system restricts lateral displacement of the posts relative to the first rail member.
Re Clm 226:  Bryan discloses wherein the interaction includes the receiving of the at least one projection of the first positioning system by the posts (See fig 3). 
Re Clm 227:  Bryan discloses wherein each one of the posts, independently, includes a first end (bottom), and a first recess (@ 46) is defined at the first end, and wherein the interaction includes the receiving of the at least one projection of the first positioning system by the first recesses of the posts (see figs). 
Re Clm 228:  Bryan discloses a kit for assembly of a railing system (as shown in fig 3), comprising: a first rail member (22 with 28) that defines a rail cavity; a plurality of posts (26); and a first positioning system defined by at least one projection (28), wherein each one of the at least one projection of the first positioning system extends from the first rail member (fig 3), and is disposed outside the rail cavity; wherein the posts are configured to interact with the first positioning system with effect that the first positioning system restricts rotation of the posts about their axes (square configuration prevent rotation between the members).  
	Re Clm 229:  Bryan discloses wherein the interaction includes the receiving of the at least one projection of the first positioning system by the posts (see fig 3). 
Re Clm 230:  Bryan discloses wherein each one of the posts, independently, includes a first end (bottom), and a first recess (@ 46) is defined at the first end, and wherein the interaction includes the . 
Claims 211-224 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate all the limitations of independent claims 211 and 218.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references, specifically US 6719278, discloses a kit of a railing system, but fails to disclose wherein each of the posts is configured to independently receive the upper continuous projection and also the lower continuous projection.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 225-230 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678